DETAILED ACTION
Claim Status

Claims 1-12 are pending, with claims 1 and 7 being independent.
Claims 1 and 7-8 have been amended. 
Claims 1-12 will be examined below.

Response to Arguments
Applicant’s arguments with respect to the newly amended claims have been considered but are moot because the arguments do not apply to any of the references being as used in the current rejection.

Claim Objections
Claim 7 has minor error and the examiner suggests the following amendments:
7. A semiconductor structure, comprising: 
a substrate having a bottom source/drain and a bottom cathode/anode of the substrate; 
a top source/drain above the bottom source/drain; 
a channel fin, connecting an upper surface of the top source/drain to the bottom source/drain of the substrate; 
a gate structure, disposed on the channel fin; 
a top cathode/anode above the bottom cathode/anode of the substrate; and 
a fuse fin, connecting the top cathode/anode to the bottom cathode/anode of the substrate, 
wherein a width of the fuse fin is smaller than a width of the channel fin.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (US 9780088 B1).

 Regarding independent claim 1, Balakrishnan et al. teach “A semiconductor structure (fig. 26; column 16, lines 1-67, column 17, lines 1-67 and column 18, lines 1-7), comprising: 
a substrate (110), having a bottom source/drain (130) and a bottom cathode/anode (130); 
a top source/drain (225) above the bottom source/drain (130) of the substrate (110); 
a channel fin (200), connecting an upper surface of the top source/drain (225) to the bottom source/drain (130) of the substrate (110); 
a gate structure (250, 260, 270), disposed on the channel fin (200); 
a top cathode/anode (226) above the bottom cathode/anode (130) of the substrate (110); and 
a vertical fin (210, 220), connecting the top cathode/anode (226) to the bottom cathode/anode (130) of the substrate (110), wherein the vertical fin (210, 220) has an oxidized sidewall (190, SiO2, ‘oxidation’).

Regarding claim 2, Balakrishnan et al. further teach, “The semiconductor structure of claim 1, further comprising a shallow trench isolation (180) disposed between the bottom source/drain (130) and the bottom cathode/anode (130)”.

Regarding claim 3, Balakrishnan et al. further teach, “The semiconductor structure of claim 1, wherein the gate structure comprises a gate insulation (250), a gate conductor (260), and a gate electrode (270)”.

Regarding claim 4, Balakrishnan et al. further teach, “The semiconductor structure of claim 3, further comprising a gate contact (280), wherein the gate contact (280) is connected to the gate electrode (270)”. 

Regarding claim 5, Balakrishnan et al. further teach, “The semiconductor structure of claim 1, wherein the gate structure (250, 260, 270) surrounds the channel fin (200).

Regarding claim 6, Balakrishnan et al. further teach, “The semiconductor structure of claim 1, further comprising a source/drain contact (280), wherein the source/drain contact (280) is connected to the top source/drain (225)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. (US 20190312044 A1, hereinafter Balakrishnan044) of record in view of Xie et al. (US 20180122913 A1) of record.

Regarding independent claim 7, Balakrishnan044 teach “A semiconductor structure (fig. 9; ¶¶ 0068-0074), comprising: 
a substrate (110) having a bottom source/drain (130) and a bottom cathode/anode (130) of the substrate (110); 
a top source/drain (225) above the bottom source/drain (130); 
a channel fin (200), connecting an upper surface of the top source/drain (225) to the bottom source/drain (130) of the substrate (110); 
a gate structure (250, 260, 270), disposed on the channel fin (200); 
a top cathode/anode (226) above the bottom cathode/anode (130) of the substrate (110); and 
a fuse fin (310), connecting the top cathode/anode (226) to the bottom cathode/anode (130) of the substrate, 
…..”.

But Balakrishnan044 are silent upon the provision of “wherein a width of the fuse fin is smaller than a width of the channel fin”.
However, Xie et al. teach a similar device (fig. 8; ¶¶ 0033-0038), “wherein a width of the fuse fin (12) is smaller than a width of the channel fin (10)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of Balakrishnan044 and Xie et al. to make the fuse fin narrower than the channel fin according to the teachings of Xie et al. to open the circuit easily. See Xie et al., ¶ 0004. 
Regarding claim 8, Balakrishnan044 and Xie et al. further teach, “The semiconductor structure of claim 7, further comprising a shallow trench isolation (410, fig. 9 of Balakrishnan044) disposed between the bottom source/drain (130) and the bottom cathode/anode (130)”.

Regarding claim 9, Balakrishnan044 and Xie et al. further teach, “The semiconductor structure of claim 7, wherein the gate structure comprises a gate insulation (260, fig. 9 of Balakrishnan044) and a gate electrode (270)”.

Regarding claim 10, Balakrishnan044 and Xie et al. further teach, “The semiconductor structure of claim 9, further comprising a gate contact (408, fig. 9 of Balakrishnan044), wherein the gate contact (408) is connected to the gate electrode (270)”.

Regarding claim 11, Balakrishnan044 and Xie et al. further teach, “The semiconductor structure of claim 7, wherein the gate structure (250, 260, 270, fig. 9 of Balakrishnan044) surrounds the channel fin (200)”.

Regarding claim 12, Balakrishnan044 and Xie et al. further teach, “The semiconductor structure of claim 7, further comprising a source/drain contact (406, fig. 9 of Balakrishnan044), wherein the source/drain contact (406) is connected to the top source/drain (225)”.

Examiner’s Note
The prior arts cited in PTO-892 but not used in the current rejection are related to the claimed novelty and can also be used to reject the claims 1-12. Applicant is requested to review those prior arts to overcome the future rejection using these arts.

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th, 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD M HOQUE/Primary Examiner, Art Unit 2817